Per curiam.
On January 25, 1995, this Court granted the State Bar’s notice of interim suspension of Lisa Lombard-Clarke. In April 1996, we adopted the Investigative Panel’s recommendation that Ms. Lombard-Clarke be suspended, with conditions, from the practice of law in Georgia for 18 months, retroactive to January 1995. In the Matter of Lisa Lombard-Clarke, 266 Ga. 555 (468 SE2d 373) (1996). The 18-month suspension expires July 25, 1996, and Ms. Lombard-Clarke seeks reinstatement. The Office of General Counsel of the State Bar of Georgia agrees that Ms. Lombard-Clarke has met the prerequisite for reinstatement as she has submitted a statement from a board-certified psychiatrist that she ir, mentally fit to return to the practice of law. Furthermore, she has agreed to the other condition set forth in our April 1996 opinion — that, for one year following her reinstatement, she submit a monthly report to the Lawyer Assistance Program of the State Bar from a board-certified psychiatrist stating that she continues to be mentally fit. Petitioner having met the requirements for reinstatement, it is hereby ordered that she be reinstated to the practice of law in Georgia, effective July 25, 1996.

Reinstated.


All the Justices concur.

*59Decided July 16, 1996.
William P. Smith III, General Counsel State Bar, Kathryn B. Singer, Assistant General Counsel State Bar, for State Bar ■ of Georgia.
Warren R. Hinds, for Lombard-Clarke.